DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 11/26/2018.
Claims 1 – 3 and 5 - 20 are allowed.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a communication with Jay Lytle on November 18, 2021.

Claims:
1.  (Currently Amended)  A system model evaluation system, comprising:
	a system model candidate creation part configured to create a candidate(s) of a system model by changing a pattern of selecting an inter-sensor-value relationship created by using sensor values acquired from sensors arranged in a system to which the system model is directed;
	a system model evaluation part configured to evaluate the candidate(s) of the system model by inputting predetermined evaluation data to the created candidate(s) of the system model; and 
a storage storing information about an apparatus(es) having a redundant configuration included in a system to which a system model is directed,
	wherein, when creating a candidate(s) of the system model including an apparatus having the redundant configuration, the system model evaluation part creates the candidate(s) of the system model in such a manner that a different apparatus(es) having the redundant configuration is not included.

4.  (Cancelled)	

12.  (Currently Amended)  A system model evaluation method, comprising:
	creating a candidate(s) of a system model by changing a pattern of selecting an inter-sensor-value relationship created by using sensor value(s) acquired from sensor(s) arranged in a system to which the system model is directed;
	evaluating the candidate(s) of the system model by inputting predetermined evaluation data to the created candidate(s) of the system model;
	referring to a storage storing information about an apparatus(es) having a redundant configuration included in a system to which a system model is directed; and
	creating, when creating a candidate(s) of the system model for an apparatus having the redundant configuration, the candidate(s) of the system model in such a manner that the other apparatus(es) having the redundant configuration is not included.

15.  (Currently Amended)  The 

	creating, when creating a candidate(s) of the system model for an apparatus having the redundant configuration, the candidate(s) of the system model in such a manner that the other apparatus(es) having the redundant configuration is not included.

16.  (Currently Amended)  The 

17.  (Currently Amended)  A non-transitory computer-readable recording medium storing thereon a program, causing a computer, which includes a system model storage part that stores a system model configured by an inter-sensor-value relationship created by using sensor value(s) acquired from sensor(s) arranged in a system to which a system model is directed, to perform processing for:
	creating a candidate(s) of the system model by changing a pattern of selecting an inter-sensor-value relationship created by using sensor value(s) acquired from sensor(s) arranged in the system to which the system model is directed; 
	evaluating the candidate(s) of the system model by inputting predetermined evaluation data to the created candidate(s) of the system model;
	referring to a storage storing information about an apparatus(es) having a redundant configuration included in a system to which a system model is directed; and
	creating, when creating a candidate(s) of the system model for an apparatus having the redundant configuration, the candidate(s) of the system model in such a manner that the other apparatus(es) having the redundant configuration is not included.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1 (and similarly, independent claims 14), when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1 (and similarly recited in independent claims 20 and 21):
a storage storing information about an apparatus(es) having a redundant configuration included in a system to which a system model is directed,
	wherein, when creating a candidate(s) of the system model including an apparatus having the redundant configuration, the system model evaluation part creates the candidate(s) of the system model in such a manner that a different apparatus(es) having the redundant configuration is not included
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194